ORDER

PER CURIAM.
American Family Mutual Insurance Company appeals the summary judgment in the action by Respondents to compel performance under a homeowner’s insurance contract. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).